Exhibit 10.1

 

July 11, 2019

 

Via Hand Delivery

Personal and Confidential

 

Michael Zientek

 

Re:Separation Agreement and Release

 

Dear Michael:

 

As you know, your employment with EVO Transportation & Energy Services, Inc.
(the “Company”) will terminate effective July 11, 2019. While we are not
required to do so, we are willing to offer separation pay to assist you with
your transition as described in this letter. The purpose of this Separation
Agreement and Release letter (the “Agreement”) is to set forth the specific
separation pay that the Company will provide you in exchange for your agreement
to the terms and conditions of this Agreement.

 

By your signature below, you agree to the following terms and conditions:

 

1. End of Employment. Your employment with the Company ended effective July 11,
2019 (the “Separation Date”). Upon your receipt of your final paycheck, which
includes payment for services through the Separation Date, you will have
received all wages, compensation and benefits owed to you by virtue of your
employment with the Company or termination thereof. If applicable, information
regarding your right to elect COBRA coverage will be sent to you via separate
letter.

 

You are not eligible for any other payments or benefits by virtue of your
employment with the Company or termination thereof except for those expressly
described in this Agreement. You will not receive the separation pay and
benefits described in Section 2 of this Agreement if you (i) do not sign this
Agreement and return it to the Company by the Offer Expiration, (ii) rescind
this Agreement after signing it, or (iii) violate any of the terms and
conditions set forth in this Agreement.

 

2. Separation Pay and Benefits. Specifically in consideration of your signing
this Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement, the Company agrees to pay you one (1) month
separation pay, in the amount of Nineteen thousand one-hundred sixty-seven
Dollars ($19,167), less applicable payroll taxes, deductions, and withholding,
to be paid in lump sum within seven (7) days after the Company receives a copy
of this signed agreement, provided that you sign and deliver this Agreement to
John Yeros by 5:00 pm on July 18, 2019.

 

 

 

 

3. Release of Claims. Specifically in consideration of the separation pay and
benefits described in Section 2, and the release provided to you by the Company
below, and to which you would not otherwise be entitled, by signing this
Agreement you, for yourself and anyone who has or obtains legal rights or claims
through you, agree to the following:

 

a. Except as to claims that cannot be released under applicable law, you hereby
do release and forever discharge the “Released Parties” (as defined in Section
3.e. below) of and from any and all manner of claims, demands, actions, causes
of action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, you have
or might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with your employment
or independent contractor engagement with the Company, or the termination of
that employment or engagement, or otherwise, and however originating or
existing, from the beginning of time through the date of your signing this
Agreement.

 

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for, wages, bonuses, commissions, penalties, deferred
compensation, vacation, sick, and/or paid time off (PTO) pay, separation pay
and/or benefits; tortious conduct, defamation, libel, slander, invasion of
privacy, negligence, emotional distress; breach of implied or express contract,
estoppel; wrongful discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment); violation of any of the following:
the United States Constitution, the Arizona Constitution, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., Arizona Fair Employment Act, Arizona
Wage Claim and Payment Law, Arizona Business Closing and Mass Layoff Law,
Arizona Cessation of Health Care Benefits Law, Arizona Family and Medical Leave
Law, Arizona Personnel Records Statute, Arizona Employment Peace Act, any paid
sick leave law, any local human rights ordinance, Title VII of the Civil Rights
Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1001 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
National Labor Relations Act, 29 U.S.C. § 151 et seq., the Sarbanes-Oxley Act,
15 U.S.C. § 7201 et seq.; any claim for retaliation; all waivable claims arising
under Arizona and local statutes. You hereby waive any and all relief not
provided for in this Agreement. You hereby waive any and all relief not provided
for in this Agreement. You understand and agree that, by signing this Agreement,
you waive and release any claim to employment with the Company.

 

c. If you file, or have filed on your behalf, a charge, complaint, or action,
you agree that the payments and benefits described above in Section 2 are in
complete satisfaction of any and all claims in connection with such charge,
complaint, or action and you waive, and agree not to take, any award of money or
other damages from such charge, complaint, or action. Notwithstanding the
foregoing, you do not waive your right to receive and fully retain a monetary
award from a government-administered whistleblower award program for providing
information directly to a governmental agency.

 

A-2

 

 

d. You are not, by signing this Agreement, releasing or waiving (1) any vested
interest you may have in any 401(k) or profit sharing plan by virtue of your
employment with the Company, (2) any rights or claims that may arise after the
Agreement is signed, (3) the post-employment payments and benefits specifically
promised to you under Section 2 of this Agreement, (4) the right to institute
legal action for the purpose of enforcing the provisions of this Agreement, (5)
any rights you have to workers compensation benefits, (6) any rights you have
under unemployment compensation benefits laws, (7) the right to file a charge or
complaint with a governmental agency such as the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), the
Occupational Safety and Health Administration (“OSHA”), the Securities and
Exchange Commission (“SEC”) or any other federal, state or local governmental
agency, subject to Section 2(c) above, (8) the right to communicate with,
testify, assist, or participate in an investigation, hearing, or proceeding
conducted by, the EEOC, NLRB, OSHA, SEC or other governmental agency, (9) any
rights you may have under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), or (10) any rights arising under any agreements between you and the
Company related to any equity interests you may have in the Company.

 

e. The “Released Parties,” as used in this Agreement, shall mean the Company and
its parent, subsidiaries, divisions, affiliated entities, insurers, if any, and
its and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of the
Released Parties in their official and individual capacities.

 

4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
the Company has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and (2)
you are entitled to at least Twenty-One (21) calendar days from your receipt of
this Agreement to consider whether the terms are acceptable to you. You have the
right, if you choose, to sign this Agreement prior to the expiration of the
Twenty-One (21) day period.

 

5. Notification of Rights under the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.). You are hereby notified of your right to rescind the
release of claims contained in Section 3 with regard to claims arising under the
federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.), within
seven (7) calendar days of your signing this Agreement. In order to be
effective, the rescission must (a) be in writing; (b) delivered to John P.
Yeros, CEO, EVO Transportation & Energy Services, Inc., 8285 West Lake Pleasant
Parkway, Peoria, AZ 85382, by hand or mail within the required period; and (c)
if delivered by mail, the rescission must be postmarked within the required
period, properly addressed to John P. Yeros, as set forth above, and sent by
certified mail, return receipt requested. You understand and agree that if you
rescind any part of this Agreement in accordance with this Section 5, the
Company will have no obligation to provide you the payments and benefits
described in Section 2 of this Agreement and you will be obligated to return to
the Company any payment(s) and benefits already received in connection with
Section 2 of this Agreement.

 

A-3

 

 

6. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, the Company
are the sole property of the Company. You further agree and represent that you
have returned to the Company all of its property, including but not limited to,
all customer, client, and employee records and other documents and materials,
whether on computer disc, hard drive or other form, and all copies thereof,
within your possession or control, which in any manner relate to the business
of, or the duties and services you performed on behalf of Company. In addition,
if you have used any personal computer, server, or email system (including, but
not limited to, computers, laptops, cell phones, iPhones, iPads, Smartphones,
tablets, etc.) to receive, store, review, prepare or transmit any Company
information, including but not limited to confidential and/or proprietary
information (as defined in Section 7 below), you agree to provide the Company a
computer-useable copy of all such confidential and/or proprietary information
and then permanently delete such information from those systems. You represent
that you have fully complied with your obligations in this Section and agree to
provide the Company access to your system(s) as reasonably requested to verify
that the necessary copying and deletion is completed.

 

7. Confidential and Proprietary Information. You have had access in your
employment with the Company to confidential and proprietary information of the
Company and agree that the release or disclosure of any confidential or
proprietary information of the Company will cause Company irreparable injury.
You acknowledge that you have not used or disclosed (other than for Company’s
sole benefit during your employment with the Company), and agree that you will
not at any time use or disclose, to any other entity or person, directly or
indirectly, any confidential or proprietary information of the Company. For
purposes of this Agreement, the term “confidential or proprietary information”
will include, but not be limited to customer lists or client lists and
information pertaining to such lists; contact lists; and information about the
personal or business affairs of the Company and/or the Company’s customers,
clients, employees, or vendors.

 

8. On-Going Obligations. If you breach any term of this Agreement or Section 9
of your Employment Agreement, the Company shall be entitled to its available
legal and equitable remedies, including but not limited to suspending and
recovering any and all payments and benefits made or to be made under Section 2
of this Agreement and payment by you of its attorneys’ fees and costs. If the
Company seeks and/or obtains relief from an alleged breach of this Agreement,
all of the provisions of this Agreement shall remain in full force and effect.

 

9. Cooperation. You agree that through August 11, 2019 [THE SEVERANCE PERIOD],
you will respond to the Company in a timely and helpful manner via email or
telephone should it have questions for you regarding your work for the Company
such as, but not limited to, status of projects, location of data and documents,
and passwords, provided that such questions must be reasonable in volume and
time commitment.

 

10. Confidentiality and Non-Disparagement. You promise and agree not to disclose
or discuss, directly or indirectly, in any manner whatsoever, any information
regarding the substance and/or nature of any dispute between the Company and any
employee or former employee, including yourself. You agree that the only people
with whom you may discuss this confidential information are your legal and
financial advisors and your spouse, if applicable, provided they agree to keep
the information confidential, federal and state tax authorities, the state
unemployment compensation department, other government agencies, or as otherwise
required by law.

 

You promise and agree not to disparage the Released Parties, the Company’s
employees, products or services. You further promise and agree not to make or
induce any other person to make derogatory or disparaging statements (whether or
not you believe the statements to be true) of any kind, oral or written,
regarding the Released Parties (as defined in Section 3.e.) to any person or
organization whatsoever.

 

A-4

 

 

11. Remedies. In the event of litigation arising out of this Agreement or the
Employment Agreement, the prevailing party will be entitled to an award of its
costs and reasonable attorneys’ fees. If either party breaches any term of this
Agreement or the Employment Agreement, the prevailing party shall be entitled to
its available legal and equitable remedies. For the Company, this also includes
but is not limited to suspending and recovering any and all payments and
benefits made or to be made under Section 2 of this Agreement. If the Company
seeks and/or obtains relief from an alleged breach of this Agreement, all of the
provisions of this Agreement shall remain in full force and effect.

 

12. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by the Released Parties
or you of any liability or unlawful conduct whatsoever. The Released Parties and
you specifically deny any liability or unlawful conduct.

 

13. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of the Company. The rights and
obligations of this Agreement shall inure to the successors and assigns of the
Released Parties.

 

14. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court shall modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term shall be severed, and all other terms
of this Agreement shall remain in effect.

 

15. Law, Jurisdiction and Venue, Jury Trial Waiver. This Agreement will be
construed and interpreted in accordance with, and any dispute or controversy
arising from any breach or asserted breach of this Agreement will be governed
by, the laws of the State of Arizona, without regard to any choice of law rules.
Any action brought to enforce or interpret this Agreement must be brought in the
state or federal courts for the State of Arizona, and the parties hereby consent
to the jurisdiction and venue of such courts in the event of any dispute. Each
of the parties knowingly and voluntarily waives all right to trial by jury in
any action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment.

 

16. Full Agreement. This Agreement contains the full agreement between you and
the Released Parties as to your employment with the Company or termination
thereof and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties as to your employment with the Company or
termination thereof. Notwithstanding the foregoing, if you have previously
signed an agreement or agreements with the Company containing confidentiality,
trade secret, noncompetition, nonsolicitation, intellectual property, return of
property, and/or similar provisions your obligations under such agreement(s)
(including, without limitation, under Section 9 of your Employment Agreement)
shall continue in full force and effect according to their terms and will
survive the termination of your employment.

 

A-5

 

 

17. Counterparts. This Agreement may be executed by facsimile or electronic
transmission and in counterparts, each of which shall be deemed an original and
all of which shall constitute one instrument.

 

18. Acknowledgment of Reading and Understanding. By signing this Agreement, you
acknowledge that you have read this Agreement, including the release of claims
contained in Section 3, and understand that the release of claims is a full and
final release of all claims you may have against the Company and the other
entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.

 

The deadline for accepting this Agreement is 5:00 p.m. on the 22nd calendar day
following your receipt of this Agreement (the “Offer Expiration”). If not
accepted by such time, the offer contained herein will expire. After you have
reviewed this Agreement and obtained whatever advice and counsel you consider
appropriate regarding it, please evidence your agreement to the provisions set
forth in this Agreement by dating and signing the Agreement. Please then return
a signed Agreement to me no later than the Offer Expiration. Please keep a copy
for your records.

 

We wish you all the best.

 

Sincerely,

 

EVO Transportation & Energy Services, Inc.

 

/s/ John Yeros   John Yeros, Chief Executive Officer

 

A-6

 

 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I, Michael Zientek, acknowledge and agree to the following:

 

●I have had adequate time to consider whether to sign this Separation Agreement
and Release.

●I have read this Separation Agreement and Release carefully.

●I understand and agree to all of the terms of the Separation Agreement and
Release.

●I am knowingly and voluntarily releasing my claims against the Company and the
other persons and entities defined as the Released Parties.

●I have not, in signing this Agreement, relied upon any statements or
explanations made by the Company except as for those specifically set forth in
this Separation Agreement and Release.

●I intend this Separation Agreement and Release to be legally binding.

●I am signing this Separation Agreement and Release on or after my last day of
employment with the Company.

 

Accepted this 15th day of July 2019.

 

/s/ Michael Zientek   Michael Zientek

 

 

A-7



 

